                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF Al\1ERICA,
                                                                 Case No. 19CR4668-DMS

                                             Plaintiff,
                          vs.
                                                                 JUDGMENT OF DISMISSAL
Jonathan Ryan Naughton (2),


                                           Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 D · an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

 D     the Court has dismissed the case for unnecessary delay; or

 IZl   the Court has granted the motion of the Government for dismissal, without prejudice; or

 D     the Court has granted the motion of the defendant for a judgment of acquittal; or

 D     a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;                                  ,..
                                                                                                              '

 IZl   of the offense(s) as charged in the Information:
       21:952 and 960; 18:2 - Importation of a Controlled Substance (Felony). Aiding and Abetting (Felony)




 Dated:    2/6/2020


                        r-' i L ~D
                      ,-·-·-----
                         FEB    O 6 2020
